Title: To George Washington from Alexander Hamilton, 30 November 1793
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasury Depart: Nov: 30. 1793.
          
          Inclosed I have the honor to transmit a letter which I have received from General
            Stewart on the subject of his proposed appointment.
          I should conceive it consistent with a reasonable construction of the general intent of
            the Law to allow the indulgence which his situation requires. With perfect respect I
            have the honor to be &c.
          
            Alexr Hamilton
          
        